Thomas, J.:
Each grant is limited to a line of railway unmistakably defined. The three grants for a railway north of the village of Freeport are associated, inasmuch as they relate to a line between Mineóla and Freeport, and the provisions concerning fare that maybe charged are not *928inconsistent. The grant of July, 1901, by the board of supervisors, while conditioned upon the construction and operation of the railway between Mineóla and Freeport, made no provision for fares other than to prohibit a charge in excess of ten cents for carriage on Franklin street. But the defendant was already under a disability to charge ten cents for that service by acceptance of the grant of June 6,1901, for a railway from Freeport to the village of Hempstead, and thence omitting that village to Mineóla, and to charge but ten cents for the whole route and five cents for five miles or less. This has been construed to include the village of Hemp-stead. (Edwards v. N. Y. & L. I. T. Co., 1 P. S. C. Rep. 2d Dist. 127.) When the defendant accepted the grant substituting Franklin street for Washington street north of Hempstead village, the limitation of fares in the earlier grant remained, as decided by the Public Service Commission in Whitehouse v. N. Y. & L. I. T. Co. (3 P. S. C. Rep. 2d Dist. 410). But the present suggestion of extending such grants to the line west of Freeport, granted in 1903 by two of the same highway commissioners, fully apprised of their earlier action and the needs of the community, does violence to each grant, which with clearness and precision defines what it gives and limits the conditions to the exact thing given. The Public Service Commission in Steding v. N. Y. & L. I. T. Co. (3 P. S. C. Rep. 2d Dist. 368) correctly refused to extend any of the provisions of the grants to defendant’s line from Hempstead village to Belmont Park, near the New York city line, or to consider the defendant in the dual capacities of connecting carriers, when transporting passengers from one line to another. The language used in the grants is singularly inappropriate for such purpose, and the provision is unnecessary where a carrier is operating over several lines obtained by separate grants. The provision for a fare of five cents for five miles or less, in the grant of the line west of Freeport, is clearly limited to connecting carriers (Wright v. N. Y. & L. I. T. Co., and Ankers v. N. Y. & L. I. T. Co., 3 P. S. C. Rep. 2d Dist. 418), and unless defendant be severable into two carriers, each connecting with the other, the provision has no application beyond the line granted. Even if the fiction of the defendant multiplied into connecting carriers obtain, the plaintiff is not aided. As operator on the line west of Freeport, defendant would receive five cents for carriage between Milburn avenue and Freeport, and ten cents for carriage to Doubleday,. Page & Company’s place, as the distance is nearly eight miles. Assume that at Milburn avenue defendant had received plaintiff from a connecting earlier for transportation to Doubleday, Page & Company’s location, it could have made the above charge. Why, then, should it be constrained to make a smaller charge when regarded as operating connecting lines ? The question of whether the defendant used excessive force in removing the plaintiff is not present. The judgment of the County Court of Nassau county should be reversed and a new trial ordered, costs to abide the event. Jenks, P. J,, Burr, Carr and Rich, JJ., concurred. Judgment of the County Court of Nassau county reversed and new trial ordered costs to abide the event.